Citation Nr: 0202578	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  00-22 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to 
December 1945 and from February 1951 to May 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  Bilateral hearing loss is attributable to noise exposure 
in service.

2.  The preponderance of the evidence is against a finding 
that the veteran has tinnitus, which could be attributed to 
service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.385 (2001).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records from both periods of service do not 
show defective hearing or complaints of hearing loss or 
tinnitus.  

In May 1998, the veteran filed a claim for service connection 
for hearing loss.  He asserted that while he was on active 
duty, he was a projectile fuse setter for both air and shore 
bombardments on the USS Howorth and was exposed to loud 
blasts from these weapons.  He attached a copies from the 
ship's log, which showed that the ship had been exposed to 
explosions and aircraft noise.

VA treatment reports dated between January 1997 to May 1998 
do not show treatment for hearing loss.  

A July 1998 private medical record shows moderate cochlear 
loss in both ears.  The private physician stated that there 
was a history of tinnitus in both ears.

An April 1999 statement from a fellow serviceman indicates 
that he served on the USS Howorth with the veteran and had 
been exposed to loud noises.  A May 1999 statement from a 
fellow serviceman shows that he served aboard the USS Howorth 
with the veteran.  He stated that they had countless gun 
practices and made countless beach bombardments and air 
attacks.  A May 1999 statement from another fellow serviceman 
shows that he served aboard the USS Howorth with the veteran.  
He corroborated that the ship was exposed to loud noises.

An April 2000 private medical record shows that the veteran 
was diagnosed with mild to severe sensorineural hearing loss 
bilaterally.  The private physician stated that the veteran 
could benefit from wearing hearing aids, but noted that the 
veteran was not interested in wearing hearing aids.

In a May 2000 letter, a private physician stated that the 
veteran had been a patient of his since 1976 and had recently 
been seen for follow-up for hearing loss.  He stated that the 
veteran reported he had been developing hearing loss over the 
years.  The private physician noted that the veteran had been 
exposed to loud noises while in service and stationed on the 
USS Howorth.  He concluded, "Based on the patient's history 
and his objective findings of hearing loss[,] it is my 
professional opinion that [the veteran]'s hearing loss is 
consistent with a service[-]connected hearing loss."

A July 2000 VA audiological evaluation shows that the veteran 
reported having difficulty hearing and understanding speech.  
He stated that he also had problems hearing in movie theaters 
and would listen to the television at a high volume.  The 
veteran reported being exposed to acoustic trauma while in 
service.  He denied tinnitus in either ear.  The audiologist 
reported that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
35
55
LEFT
30
30
35
40
55

Speech audiometry revealed speech recognition ability of 
84 percent in each ear.  The audiologist stated that the 
veteran had mild to moderate sensorineural hearing loss 
through all frequencies in each ear and mildly reduced word 
recognition bilaterally.  He opined that the slope and degree 
of hearing loss was not consistent with acoustic trauma and 
that the veteran's lack of tinnitus was also not consistent 
with acoustic trauma.  The audiologist stated that hearing 
loss appeared to be due to presbycusis.

In October 2000, the veteran submitted a statement from a 
fellow serviceman, who stated that he had served with the 
veteran on the USS Howorth and had been exposed to loud 
noises.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in an October 1998 letter, the RO informed the 
veteran of the evidence necessary to establish service 
connection for bilateral hearing loss and tinnitus.  
Specifically, the RO stated that the veteran would need to 
submit evidence which tended to show that his hearing loss 
was causally related to service, which could include medical 
treatment record and/or a medical opinion.  The RO 
recommended that the veteran submit treatment reports to show 
that he was treated for hearing loss soon after he was 
discharged from service.

The record reflects that the October 1998 letter was returned 
as undeliverable that same month; however, the RO has 
indicated on the returned letter that the veteran was given a 
copy of the letter at the RO on April 14, 1999.  

Also, in the September 1999 rating decision on appeal and the 
August 2000 statement of the case, the RO informed the 
veteran of the evidence necessary to establish service 
connection for bilateral hearing loss disability and 
tinnitus.  In the August 2000 statement of the case, the RO 
also included the pertinent regulations that applied to the 
veteran's claims for service connection.  Correspondence 
copies of these determinations were mailed to the veteran's 
accredited representative, the Veterans of Foreign Wars of 
the United States.  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, the veteran reported having received treatment 
at the VA facility in Albuquerque, New Mexico.  The record 
reflects that in July 1998, the RO requested treatment 
records from the VA facility, which were received that same 
month and associated with the claims file.  The veteran 
submitted private treatment records; however, he has not 
alleged that there are any additional medical records related 
to treatment for hearing loss or tinnitus that have not been 
associated with the claims file.  Finally, in accordance with 
its duty to assist, the RO had the veteran undergo a VA 
examination related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  Service 
connection for sensorineural hearing loss (an organic disease 
of the nervous system) may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

A.  Hearing loss

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.)

Based on the July 2000 audiological evaluation results, the 
veteran has a bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385.  The issue before the Board is whether the 
bilateral hearing loss disability is related to the veteran's 
service.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for bilateral hearing loss.  The veteran has 
stated that he was exposed to loud noises while in service.  
He has submitted log reports from the USS Howorth and 
statements from fellow servicemen to corroborate his noise 
exposure.  There is a private medical opinion, wherein the 
physician stated that he believed that the veteran's 
bilateral hearing loss was related to service.  There is a VA 
opinion, wherein the audiologist stated that the veteran's 
bilateral hearing loss was not consistent with noise 
exposure.  Thus, there is a medical opinion that supports the 
veteran's claim and a medical opinion that is against the 
veteran's claim.  The Board finds that it is unable to 
ascribe greater weight to the private opinion, which supports 
the veteran's claim, versus the VA opinion, which is against 
the veteran's claim, and the evidence is therefore in 
equipoise. 

As stated above, when the evidence is in relative equipoise 
as to the merits of the issue, then the benefit of the doubt 
in resolving the issue is to be given to the veteran.  38 
C.F.R. § 3.102 (2001); Gilbert, 1 Vet. App. at 55.  
Accordingly, the Board concludes that entitlement to service 
connection for bilateral hearing loss disability is 
warranted.  See id.


B.  Tinnitus

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for tinnitus.  There seems to 
be a conflict in the evidence as to whether the veteran has 
tinnitus.  Specifically, when the veteran filed his claim for 
service connection for bilateral hearing loss in May 1998, he 
did not include tinnitus as part of his claim.  In an April 
1999 statement from the veteran, he addressed the issue of 
hearing loss only.  

It appears that because a July 1998 private medical record 
showed that the veteran reported a history of tinnitus in 
both ears, the RO construed that the veteran was seeking 
service connection for tinnitus and adjudicated the claim.  
In the April 2000 private medical record, there is no showing 
of a complaint or diagnosis of tinnitus.  In the May 2000 
statement from the private physician, he addressed the claim 
for service connection for bilateral hearing loss only.  When 
the veteran underwent the July 2000 VA audiological 
evaluation, he specifically denied that he had tinnitus in 
either ear, which the VA audiologist noted in the report.

In both the September 1999 rating decision and the August 
2000 statement of the case, the RO stated that it was denying 
service connection for tinnitus.  In the veteran's notice of 
disagreement, received in May 2000, he did not address the 
claim for service connection for tinnitus.  In the August 
2000 statement of the case, the RO noted that the veteran had 
denied having tinnitus at the time of the July 2000 VA 
audiological evaluation.  The veteran, in his substantive 
appeal, did not refute the RO's finding that the veteran 
denied having tinnitus.  Instead, the veteran addressed only 
his claim for service connection for bilateral hearing loss.

The veteran has perfected an appeal as to the claim for 
service connection for tinnitus; however, he has not 
addressed whether he has tinnitus and whether he thinks it is 
related to service.  Thus, the Board finds that service 
connection for tinnitus cannot be granted based upon the 
evidence of record.  There is one medical record which shows 
a report of history of tinnitus, but there is a VA medical 
record which shows that the veteran specifically denied 
having tinnitus.  There is no statement in the claims file 
during the appeal wherein the veteran states, "I have 
tinnitus, and it is due to service."  Again, he specifically 
denied it when examined in July 2000, and in his statements 
that he has submitted, he has not stated that he has 
tinnitus.  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for tinnitus, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

